DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding the novelty/non-obviousness of claims 1 and 29, the prior art does not appear to teach, in the context of the systems and methods recited for interconnected entities in a supply chain system, that a set of continuously trackable storage bins, of a standardized size, may be used in a system wherein they bins may be tracked as they move from between a storage facility with an array of indexed storage locations and a set of vehicles each of which has an array of indexed storage locations for the standardized bins which are of a configuration compatible with both, wherein a central system may be used which stores bin data including stored locations of the bins as they move between the storage facilities and the vehicles in order to provide a complete traceability of the items from their input into the supply chain to the fulfillment of orders. Such a combination of elements is not taught or suggested by the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Vogt, Raphael, et al. "Explorative investigation of application scenarios for smart bin systems." Knowledge valorisation in the age of digitalization: International Conference on Competitive Manufacturing (COMA 19): Proceedings, 30 January 2019–1 February 2019, Stellenbosch, South Africa. Dept. of Industrial Engineering, Stellenbosch Univ., 2019. 
Vogt teaches a system and method for tracking and tracing storage bins in a supply chain, but is silent as to the specific ordered combination of elements outlined above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624. The examiner can normally be reached Mon.-Fri. 6 a.m. - 4:45 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMETT K. WALSH/Primary Examiner, Art Unit 3628